Citation Nr: 1334101	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss prior to January 20, 2009, and an evaluation in excess of 20 percent from January 21, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967. 

This matter arises to the Board of Veterans' Appeals (Board) from January 2007 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A January 2007 rating decision granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating effective September 18, 2006 (see claims files, Vol 1).  The Veteran appealed for a higher initial rating.  A July 2009 rating decision granted a 20 percent rating effective January 21, 2009, for the bilateral hearing loss disability (see claims files, Vol 3).  The Veteran continued his appeal for a higher rating or ratings.  

In materials submitted in June 2012, the Veteran appears to be seeking service connection for gum disease (see claims files, Vol 6).  This is referred to the RO/AMC for appropriate action.  

In a May 2012 decision, the Board adjudicated other issues and remanded the issue on appeal for development.  Unfortunately, another remand is now required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran of any further action required.


REMAND

In May 2012, the Board remanded the instant claim for a VA audiometry evaluation (see claims files, Vol 5).  The claims files reflect that VA scheduled an audiometry examination for September 27, 2012, at the Wilkes-Barre VA Medical Center, and notified the Veteran of the time, date, and location of that examination (see claims files, Vol 6).  The Veteran failed to report for the examination.  

The governing regulation is clear in that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause, fails to report for such examination or re-examination, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  

In this case, the Veteran has demonstrated good cause for failure to report for the examination.  The claims files reflect that upon receipt of the notice of examination, the Veteran almost immediately notified VA that he had moved to Florida.  He provided his new mailing address and requested that the examination be re-scheduled at a VA facility near his new home.  VA did not re-schedule the examination.   

Because good cause for failure to report for the examination is shown, VA's duty to assist the Veteran in the development of his claim remains unfulfilled.  Accordingly, the case is REMANDED for the following action:

1.  Because the Veteran has reported recent pertinent treatment at the Viera, Florida, VA clinic, the AMC should obtain those treatment reports. 

2.  Thereafter, the AMC must afford the Veteran a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.  The claims files must be made available to and reviewed by the VA examiner.  The examiner is requested to review all pertinent records, elicit a history of relevant symptoms from the Veteran, and then evaluate his hearing loss disability.  The examiner should address the impact of the hearing loss disability on the Veteran's daily activities and occupational functioning. 

The examiner should offer a rationale for any conclusion.  A discussion of the facts and medical principles involved would also be of considerable assistance to the Board.  
3.  When the development requested above has been completed, the case should be reviewed by the RO/AMC.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the claims files are returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a VA examination, without good cause, may result in an adverse decision on the claim. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


